 

--------------------------------------------------------------------------------

 
Exhibit 10.14   
 
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].


Wheel Purchase Agreement
 
This Wheel Purchase Agreement is entered into as of the 1st day of November 2010
(the “EFFECTIVE DATE”) by and between Titan Wheel Corporation of Illinois, 2701
Spruce Street, Quincy, IL., (hereafter referred to as “Seller”) Deere & Company,
One John Deere Place, Moline, IL., (hereafter referred to as “Purchaser”).
 
WHEREAS, Purchaser wishes to purchase from Seller and Seller wishes to sell to
Purchaser certain Products, as hereinafter defined, which will then be
incorporated into whole goods equipment or sold as replacement parts by
Purchaser and its dealers.
 
NOW, THEREFORE, the parties agree as follows:
 
1. SUPPLY OF PRODUCTS. Pursuant to the terms and conditions of this Agreement,
Seller agrees to sell to Purchaser and Purchaser agrees to buy from Seller [***]
listed in Exhibits A of this Agreement (“Products”). Exhibit A may be modified
by the mutual written agreement of the parties. Seller will be given a chance to
quote any new part numbers at the [***] factories covered by the agreement over
the life of the agreement.  In addition, it is Purchaser’s intention to give
Seller the opportunity to quote new projects [***].  Wheels that become part of
new product programs, as well as new designs, will be competitively quoted. Part
number changes must include substantive design change to be considered eligible
PDP candidates for competitive quoting. (E.g. A change in the bolt hole pattern
or disk offset on a wheel would not be considered substantive, whereas a new rim
or disk redesign would be considered substantive. If Seller is awarded this new
business, those wheel part numbers will be added to Exhibit A as stated in
Section I for the term of the Agreement.  [***].
 
2. TERM. The term of this three-year Agreement begins on the Effective Date and
ends on 31 October 2013. This Agreement will not automatically renew, but may be
renewed by mutual written agreement of the parties provided the parties agree to
such renewal at least six (6) months prior to the end of the existing term.
 
3. PERFORMANCE EXCLUSIONS. The parties recognize that continuing to be
competitive in performance, delivery, quality and technology is essential for
this long-term association to exist. If Purchaser reasonably demonstrates to
Seller that a particular Product is not a competitive value in performance,
delivery, technology, order flexibility and/or quality with other equivalent
parts of equivalent value, usage or availability in the world, then Seller
agrees to provide an action plan and timetable [***] to make such Product
competitive. If the plan fails to make the Product competitive, Purchaser may
serve notice that the non-competitive Product is considered out of scope and
shall therefore be a candidate for re-sourcing. Purchaser agrees that prior to
exercising its option, it will consider, in good faith, any proposal by Seller
to make the Product competitive. If Seller is not competitive on this new
business, Purchaser shall ensure Seller is given an opportunity to close the
competitive gap prior to making an award decision.
 
 

--------------------------------------------------------------------------------

Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].


4. FORECASTS AND ORDERS. Purchases under this Agreement shall be made against
specific orders submitted by Purchaser to Seller from time to time during the
term of this Agreement. Forecasted orders are not firm, are to be made for
planning purposes and do not constitute a contractual obligation on Purchaser’s
part unless the parties have agreed otherwise in writing.
 
Provided however, Purchaser shall issue a [***] of EDI Entry and [***], see
Exhibit E, along with a forecast per Seller’s requirements. Changes, whether
increases or decreases, within the [***] will be reviewed on an individual basis
between Purchaser and Seller to assess the impact to Seller’s production
schedule. If Seller has not produced parts per the schedule and has steel
available to meet the increased quantity, no premium set-up will be invoiced to
Seller. Should an additional set-up be required to meet Purchaser’s increased
demand, Seller and Purchaser will negotiate the amount of premium that will be
invoiced to Seller. Furthermore, if Purchaser notifies Seller that the demand
for a particular Product has dropped, and this notification occurs [***] but the
Product has not yet been manufactured, Seller agrees to cancel the order.
Purchaser will be responsible for the steel acquired for the order if the steel
is unique to Purchaser’s application and cannot be used for other orders [***].
 
Consideration of steel availability and corresponding lead times will be
considered for Seller to secure steel to manufacture Purchaser’s orders during
times of tight steel supply.
 
The quotation “template” involving quantity break proposals currently being used
by Harvester Works will be the tool used to address less than minimum order
quantities (MOQ).
 
5. TERMS and CONDITIONS. Purchaser’s standard purchase order terms and
conditions set forth in Exhibit D attached hereto and made part of this
Agreement shall apply to the sale of any Product(s) pursuant to this Agreement.
If there is any conflict between the terms and conditions contained in Exhibit D
and the terms and conditions contained in this Agreement, the terms and
conditions contained in this Agreement are controlling.
 
6. PACKAGING. Seller shall package the Product so that the Products will not be
damaged or destroyed in transit. As to each Products shipment, Seller must
include a packing list specifying the Products number(s), the quantity of each
Product, the order number, release number, and/or blanket purchase order number,
if applicable, and any other information Purchaser requires.
 
7. PRICING. During the term of this Agreement, the price of these Products shall
be the applicable prices set forth in Exhibit A.
 
Purchaser and Seller agree that it is not the intent of either party to enhance
profits or costs as a result of [***].
 
Surcharges for material will be adjusted (increased or decreased) based on
prevailing market pricing [***].
 
-2-

--------------------------------------------------------------------------------

Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].


Purchaser commits to [***] for the period of this agreement on all parts on
Exhibit A.  Exhibit B contains Seller proposed MOQ’s for all part numbers on
Exhibit A. Part numbers listed in Exhibit C include parts submitted to Purchaser
for review, but does not include part numbers in Exhibits A and B.
 
For pricing shown in Exhibit A, Seller shall guarantee [***] on the total value
of the Agreement for each of the following periods:
 
a.  
Nov 2010 – 31 Oct 2011

 
b.  
Nov 2011 – 31 Oct 2012

 
c.  
Nov 2012 – 31 Oct 2013

 
[***].  Purchaser commits Engineering and Supply Management resources for VI
(Value Improvement) sessions annually with Seller (Titan Wheel and Titan Tire)
engineers to generate cost reduction and VI projects.  Upon implementation by
Purchaser and Seller these projects shall be credited towards both the [***] and
the total annual JDCROP goals.  If implemented projects do not result in meeting
the [***], Seller shall adjust prices to make up the difference in order to
guarantee the [***].
 
8. COST MANAGEMENT.
 
A)  
The cost reduction activities will be tracked using the John Deere Cost
Reduction Opportunity Process (JD CROP). [***].

 
B)  
Service part prices will be the same as production part price to allow Seller to
combine service and production requirements into the same Seller production
lot.  Part prices for items no longer in production will be determined using
current practices to include special packagings, reduced lot sizes, special
delivery, etc. Buyer must purchase a minimum quantity,

 
9. PAYMENT. Payment terms are net thirty (30) days.
 
10. PARTS SPECIFICATION. The Products and Other Products shall be manufactured
by Seller pursuant to Purchaser’s bill of material, specification, and quality
standards.
 
11. WARRANTY. Seller warrants the wheels and wheel components for one year from
the date of sale to Purchaser to be free from defect in material or workmanship
only. There are no other implied or express warranties. Seller will replace or
repair, at its sole cost, any Products or Other Products during the warranty
period.
 
12. PRODUCT INDEMNITY. Seller agrees to defend, hold harmless and indemnify
Purchaser, its subsidiaries and affiliates, their officers, directors,
employees, agents and contract dealers from and against any and all claims for
death; personal injury, property damage and all other damages, losses, claims,
or suits, including costs and attorneys’ fees, arising from any act
 
-3-

--------------------------------------------------------------------------------

Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].


or omission of Seller relating to defective material or workmanship and only if
the Products or Other Products has not been modified, misused, damaged,
overloaded or other non-defective conditions.
 
13. ENTIRE AGREEMENT. The terms of this Agreement will supersede any conflicting
or inconsistent terms contained in orders or exhibits to this Agreement and the
terms and conditions of this Agreement shall apply to all such orders placed by
Buyer.
 
14. AMENDMENTS. This Agreement may be amended only by a written document signed
by the parties, which states that it is intended to amend this Agreement.
 
15. SEVERABILITY. The invalidity or unenforceability of any term of this
Agreement shall not affect the validity and enforceability of this Agreement or
any of its other terms, and this Agreement and such other terms shall be
construed as though the invalid or unenforceable term(s) were not included
herein.
 
16. ASSIGNMENT.  Neither Party shall assign this Agreement, whether voluntarily
or involuntarily, without prior written consent of the other party (which
consent may be granted or withhold in that parties sole and absolute discretion)
and any attempt to do so shall be void and have no effect.
 
17. BINDING EFFECT Except as otherwise provided this Agreement shall be binding
on the successors and assigns of each party hereto.
 
18. NOTICES. Notification required or permitted hereunder shall be sent to the
purchasing representative of the applicable Purchaser facility and to the
following parties:
 
TO:
President
Vice President, Supply Management
 
Titan Wheel Corp. of Illinois
Deere & Company
 
2701 Spruce Street
One John Deere
 
Quincy, Illinois 62301
Moline, IL 61265
 
(217) 228-6011
(309) 765-5561

Such notice shall be sent by facsimile or first class mail. Notice shall be
deemed received upon proper transmission of the facsimile, actual receipt by the
party or five (5) days after the notice is mailed, whichever occurs first.
 
19. LAW. This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Illinois.
 
20. FORCE MAJEURE Neither party shall be responsible to the other party for any
delay in or failure of performance of its obligations under this Agreement to
the extent attributable to
 
-4-

--------------------------------------------------------------------------------

Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].


causes beyond its reasonable control, including but not limited to, acts of God,
fires, floods, strikes, acts of any government or delays by carriers, provided
that the party affected thereby gives the other parties prompt notice of the
occurrence of any event which is likely to cause any such delay or failure and
of its best estimate of the length of any delay and possibility that it will be
unable to resume performance; and provided further that said affected party
shall use its best efforts to expeditiously overcome the effects of the event
and to resume performance.
 
21. SPECIFIC PERFORMANCE. The parties agree that money damages would not be a
sufficient remedy for any breach of this Agreement by either party or, that in
addition to all other remedies the non-breaching party shall be entitled to
specific performance and injunctive or other equitable relief as remedy to for
any such breach, and the parties further agree to waive any requirement for the
securing or posting of any bond in connection with such remedy.
 
22. ARBITRATION.  Parties agree any claim or dispute between them arising out of
or related to this Agreement that cannot be resolved through informal mean,
shall be resolved through neutral binding arbitration pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Each party shall pay
its own costs of arbitration. Any award of the arbitrator(s) may be entered as a
judgment in any court of competent jurisdiction.
 
23. REMEDIES CUMULATIVE. Each of the rights and remedies of the parties set
forth in this Agreement shall be cumulative with all other such rights and
remedies as well as with all rights and remedies of the parties otherwise
available at law or in equity.


 
-5-

--------------------------------------------------------------------------------

Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].
 


IN WITNESS WHEREOF, the parties hereto have signed this Agreement or have caused
it to be signed by their duly authorized officers or representatives, as of the
day and year written below.
 
Dated:  November 1, 2010
Titan Wheel Corporation of Illinois
 
By: /s/ TITAN WHEEL CORPORATION OF
ILLINOIS                                                                   
 
                                                                 
 
Deere and Company
 
By:   /s/ DEERE AND COMPANY 
                                                                   
 
                                                        



 
 

--------------------------------------------------------------------------------

Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].


EXHIBIT A


[***]




 
 

--------------------------------------------------------------------------------

Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].


EXHIBIT B


[***]




 
 

--------------------------------------------------------------------------------

 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].


EXHIBIT C


[***]




 
 

--------------------------------------------------------------------------------

 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].


EXHIBIT D


[See Attached]




 
 

--------------------------------------------------------------------------------

 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].


EXHIBIT E


[***]
 
 
 
 

--------------------------------------------------------------------------------

 



Exhibit D
JOHN DEERE
TERMS AND CONDITIONS
 
Unless this Purchase Order expressly provides otherwise, it is limited to the
terms and conditions set forth herein. Buyer hereby objects to any additional or
different terms and conditions proposed by Seller in any proposal, quotation,
acknowledgment or other document.  Any such proposed terms and conditions shall
be void and the terms and conditions herein shall constitute the complete and
exclusive statement of the terms and conditions of the contract between the
parties. When used in this Purchase Order, the term "Goods" means the items,
materials, equipment, software, tooling, parts and/or work or services supplied
pursuant to this Purchase Order.


1.  ACCEPTANCE AND MODIFICATIONS.  This Purchase Order ("Order"), whether or not
issued with reference to a quotation or proposal of Seller, shall constitute an
offer. Acceptance by Seller is expressly limited to the terms and conditions
hereof and is evidenced by commencement of performance. No changes or
modifications in this Order shall be valid unless confirmed in writing by Buyer.


2.  PACKING, PACKAGING, CONTAINERS, AND TRANSPORTATION.  No charge for packing,
packaging, containers or transportation will be allowed except as provided for
in this Order.


3.  SHIPMENT/DELIVERY.  Seller shall ship/deliver Goods in accordance with
instructions and specifications set forth in this Order. If Goods are not
shipped/delivered in accordance with Buyer's instructions and specifications,
Seller shall be responsible for any additional costs incurred by Buyer as a
result of Seller's failure to comply with such instructions and/or
specifications.


4.  DUTY DRAWBACK RIGHTS.  This Order includes all related customs duty and
import drawback rights (including rights developed by substitution and rights
which may be acquired from Seller's suppliers) if any, which Seller can transfer
to Buyer. Seller shall inform Buyer of the existence of any such rights and upon
request, supply such documents as may be required to obtain such drawback.


5.  PAYMENT.  Unless otherwise stated in this Order, invoices for Goods shall be
paid net 30 days from the date of receipt of the invoice or receipt of the
Goods, whichever is later ("Payment Due Date"). Discounts offered by Seller to
Buyer shall be allowed if payment is made on or before the Payment Due Date.
Buyer reserves the right to require Sellers to U.S. Buyer units, to submit
invoices electronically as set forth in this Order.


6.  OVERAGES AND SHORTAGES.  Except in the sole discretion of Buyer, overages or
shortages of Goods specified in this Order will not be accepted and such Goods
will be held at Seller's risk. Buyer shall have no obligation to keep or
preserve any overages or shortages of Goods delivered by Seller. Buyer may, and
at Seller's request shall, return the Goods at Seller's risk, and all
transportation charges, both to and from the original destination, shall be paid
by Seller.


7.  FABRICATION AND MATERIAL COMMITMENTS.  Unless otherwise authorized in
writing by Buyer, Seller shall not make commitments for materials or fabricate
or assemble in advance of time reasonably necessary to comply with the terms of
this Order.


8.  TERMINATION.  Buyer may terminate this Order for its convenience, in whole
or in part, by written or electronic notice at any time. If this Order is
terminated for convenience, any claim of Seller shall be settled on the basis of
reasonable costs incurred by Seller in the performance of this Order for labor
and materials which are not usable by Seller for other goods it manufactures.
Materials for which Seller is reimbursed shall become the property of Buyer and
be surrendered to it upon Buyer's request. Seller shall safeguard and shall not
destroy such materials without Buyer's consent.

Rev. March 2010
 
 

--------------------------------------------------------------------------------

 


9.  DELAYS.  If Seller fails or refuses to proceed with this Order, or if Seller
fails to make delivery, or Buyer refuses to accept delivery in accordance with
the delivery schedule, the other party may cancel the then remaining balance of
this Order unless the delay is an "excusable delay" as hereinafter defined. An
"excusable delay" shall not constitute a default under this Order. The term
"excusable delay" as used in this section means any delay in making or accepting
deliveries which results without fault or negligence on the part of the party
involved and which is due to causes beyond its control including, without
limitation, acts of God or of the public enemy, any preference, priority or
allocation order issued by Government or any other act of Government, fires,
floods, epidemics, quarantine restrictions, freight embargoes, unusually severe
weather, and delays of a party's supplier due to such causes. For greater
certainty, "excusable delay" does not include any strike, lock-out, labor
dispute or inability to obtain labor, utilities, services or raw materials. Each
party shall promptly notify the other of any such delay and the cause thereof.


10.  INSPECTION AND ACCEPTANCE.  Buyer, at its option, may inspect and/or test
the Goods at Seller's plant, off site, and/or the point of destination. Buyer
shall have the right to monitor Seller's inspection, quality and reliability
procedures and review the data supporting same. Acceptance of the Goods by Buyer
shall not relieve Seller from any of its obligations and warranties hereunder.
In no event shall payment or transfer of title constitute acceptance of the
Goods.


11.  QUALITY AND WARRANTY.  Seller expressly warrants that all Goods covered by
this Order will conform to the standards, specifications, drawings, samples,
models, 3-D geometry or other description furnished or expressly adopted by
Buyer, and will be of good material and workmanship, and free from defects,
including defect in design (if Seller's design) and, if custom-designed by
Seller for the application specified by Buyer, be comparable in quality to
similar custom-designed goods sold for similar applications, and if the Goods
are not ordered to Buyer's specifications, Seller further warrants that they
will be of merchantable quality and fit and sufficient for the purpose intended.
Seller further warrants that so long as Buyer is paying maintenance fees for
Goods, the Goods will conform to all operational and functional capabilities and
features as set forth in the specifications and will be free of defects that
affect the performance of such features. Seller further warrants that all Goods
covered by this Order, including but not limited to components and material
furnished for or incorporated into the Goods, including Goods intended for
distribution as service parts, will comply with all applicable Federal, State,
Provincial and local statutes, laws, regulations, orders, and ordinances,
including, without limitation, all environmental and occupational health and
safety laws and industry standards and Buyer's specifications that restrict or
prohibit certain chemical compounds as constituents of Goods as specified in the
John Deere Restricted Materials List. The John Deere Restricted Materials List
is found at:
http://jdsupply.deere.com/bannedchemicals/  
Seller also warrants that its processes shall comply with the John Deere Quality
Manual and that the Goods will comply with all current industry safety
standards, including labeling requirements and adequate warnings as required.
The John Deere Quality Manual is found at:
http://jdsupply.deere.com/qualitymanual/


12.  DEFECTIVE GOODS.  If any of the Goods fail to meet the warranties contained
in Section 11 (a "Nonconformity"), Seller shall, upon notice from Buyer,
promptly correct or replace those Goods at Seller's expense. If Seller shall
fail to adequately address the Nonconformity, then Seller shall reimburse Buyer
for all costs to correct or replace the Nonconformity in the Goods. If Seller
fails to do so, Buyer may cancel this Order as to all such Goods, and in
addition, may cancel the then remaining balance of this Order. After notice to
Seller, all such Goods will be held at Seller's risk. Buyer may, and at Seller's
direction shall, return such Goods to Seller at Seller's risk, and all
transportation charges, both to and from the original destination, shall be paid
by Seller. Any payment for such Goods shall be refunded by Seller unless Seller
promptly corrects or replaces the same at its expense. If any field problem
occurs as a result of a Nonconformity in the Goods and is sufficiently serious
and widespread to threaten Buyer's marketing of its end product or Buyer's
reputation, or poses a previously unforeseen safety hazard or causes any
governmental agency, including, without limitation, a governmental consumer
product safety agency or the United States Consumer Products Safety Commission,
to require a change in Buyer's end product, such that a recall or Product
Improvement Program (a "PIP") is a reasonable corrective action, Seller shall
pay forthwith to Buyer all costs and expenses reasonably incurred by Buyer in
taking such corrective action. If the corrective action is necessary in part
because of a Nonconformity in the Goods provided, and in part because of an act
or omission of Buyer, said costs and expenses shall be allocated between the
parties pro rata according to their respective percentage of fault.

Rev. March 2010
 
 

--------------------------------------------------------------------------------

 


13.  MANUFACTURING CHANGES.  Seller shall give Buyer not less than sixty (60)
days prior, written notice of any specification, design, part number or other
identification changes, or any major changes in process or procedure or changes
in the location of the manufacturing plant or place where Seller performs any of
its obligations under this Order if any such changes may affect the Goods.


14.  INDEMNIFICATION.  Seller shall protect, defend, hold harmless and indemnify
Buyer its subsidiaries, affiliates, authorized dealers and distributors and
their officers, directors, employees, agents, successors, assigns, and
customers, from and against any and all claims, suits, allegations, judgments,
actions, liabilities, losses, damages, costs and expenses, including, but not
limited to, attorneys' fees and expenses (the "Loss") arising out of, resulting
from, related to or associated with:


a)  
injury, loss or damage of any nature or kind claimed by a third party, and
caused by or arising from, or alleged to have been caused by or arising from, or
existing because of, infringement or alleged infringement, of any patent or
copyright, or wrongful use of third-party trade secrets or proprietary
information, for or on account of the manufacture, sale, offer for sale, or use
of any Goods, except in the case where Seller's compliance with specifications
prescribed by and originating with Buyer constitutes the sole basis of such
infringement, alleged infringement, or wrongful use. If the use or sale of any
Goods furnished hereunder is enjoined as a result of such suit, Seller, at its
option and at no expense to Buyer, shall obtain for the party to be indemnified
(including Buyer's customers, if applicable) the right to use and/or sell the
Goods or substitute acceptable equivalent Goods and extend this indemnity
thereto;



b)  
Seller's negligence, strict liability or other claim involving the design,
manufacture, material and/or workmanship of the Goods or the warnings or lack
thereof;



c)  
Seller's breach of this Order; or



d)  
Seller's possession, use, repair or maintenance of the Property under Section
17.



 
15.  INDEMNIFICATION PROCEDURE.  Failure of Buyer to discover and/or remedy the
act(s) or omission(s) in Section 14 shall not excuse Seller from this
obligation. Buyer shall promptly notify Seller in writing of the Loss. Buyer
shall cooperate in, but not be responsible for the investigation and defense of
the action in respect of the Loss or for any costs and expenses associated
therewith. Should Seller fail to assume its obligation hereunder, Buyer shall
have the right, but not the obligation, to defend itself and to thereafter
require Seller to reimburse and indemnify Buyer for any and all costs and
expenses, including legal fees, paid by Buyer in connection therewith. Any
insurance maintained by Seller as required by the terms of this Order shall in
no way be interpreted as relieving Seller of any responsibility under this
section. Sections 14 and 15 shall survive termination, cancellation or
expiration of this Order.


16.  INSURANCE REQUIREMENTS.  Seller will maintain insurance coverage and will
provide proof of insurance coverage as required by Buyer upon request.


17.  BAILMENT.  Machinery, equipment, tools, jigs, dies, patterns, drawings,
specifications and samples furnished to Seller by Buyer on other than a charge
basis, or which are separately billed to Buyer ("Property"), shall be held by
Seller as bailee. Upon the completion of this Order, all such Property shall be
returned to Buyer or otherwise satisfactorily accounted for by Seller. Seller,
at its expense, shall insure all such Property for the reasonable value thereof
against loss or damage of any kind.


18.  CERTIFICATION. [FOR SELLERS LOCATED IN THE U.S. ONLY]  Seller hereby
certifies that it will fully comply with Executive Order 11246, as amended by
Executive Order 11375, Section 503 of the Rehabilitation Act of 1973, as
amended, the Vietnam Era Veteran's Readjustment Assistance Act of 1974, as
amended, Executive Order 11625, as amended, and Executive Order 13201 and the
rules and regulations issued thereunder which are incorporated by reference as
appropriate. Seller commits itself to such compliance by acceptance of this
Order.
 
Rev. March 2010
 
 

--------------------------------------------------------------------------------

 
 
19.  UTILIZATION OF SMALL BUSINESS CONCERNS. [FOR SELLERS LOCATED IN THE U.S.
ONLY]  For purchases in excess of $550,000, Seller (unless it is a small
business concern) hereby certifies that it will adopt a subcontracting plan that
fully complies with the requirements of FAR 52.219-9.


20.  APPLICABLE LAWS.  Seller, in the performance of this Order, shall comply
with all applicable Federal, State, Provincial and local statutes, laws,
regulations, order and ordinances and agrees, upon request, to furnish a
certificate to such effect in such form as Buyer may from time to time require.
The UN Convention on Contracts for the International Sale of Goods is hereby
specifically excluded from this Order. [FOR SELLERS LOCATED IN THE U.S. ONLY:
Seller, in the performance of this Order, shall comply with the provisions of
the United States Fair Labor Standards Act of 1938, as amended.


21.  PACKAGING AND LABELING LAWS.  Seller shall package, transport and label the
Goods and their containers in accordance with all applicable federal, state,
provincial and local packaging, shipping and labeling laws and regulations in
effect in the place to which the Goods are shipped or as specified otherwise by
Buyer. In absence of laws regulating the labeling of hazardous substances,
Seller shall label such substances or their containers in accordance with
WARNING LABELS, MANUAL, L-1, published by the Manufacturing Chemists
Association, Washington, D.C. or any ANSI or similar standard enacted subsequent
to this Manual.


22.  SPECIAL TOOLS.  Unless otherwise stated, all special tools, dies, jigs,
patterns, machinery and equipment needed by Seller for the performance of this
Order shall be obtained by Seller at its expense and shall be the property of
Seller.


23.  ASSIGNMENT.  Neither party shall assign or transfer this Order or any
interest therein or monies payable thereunder without the prior, written consent
of the other party, and any assignment made without such consent shall be null
and void, except that Buyer may assign this Order and its interest therein to
any affiliated corporation or to any corporation succeeding to Buyer's business
without the consent of Seller.


24.  TAXES.  Unless otherwise stated, the prices do not include sales, use,
excise, and similar taxes applicable to the Goods or the materials used in the
manufacture of Goods. All such taxes and charges shall be shown separately on
Seller's invoices.


25.  REMEDIES.  No remedy herein provided shall be deemed exclusive of any other
remedy allowed by law.


26.  CONFIDENTIALITY.  This Order and any material transmitted herewith may
contain information confidential or proprietary to Buyer, its subsidiaries or
affiliates and such information is not to be used by Seller other than the
purpose for which it was transmitted to Seller. Seller shall hold such
information in strictest confidence and not disclose such information to third
parties without the prior, written consent of Buyer. Seller will execute a
confidentiality and non-disclosure agreement as required by Buyer.


27.  BUYER'S PROPERTY.  Buyer shall have sole ownership of all right, title and
interest in any items or materials (including those supplied or financed by
Buyer), copyrighted works, work product, works of authorship, inventions
conceived by Seller or any other intellectual property resulting from or arising
in connection with Seller's performance under this Order. Seller hereby
irrevocably waives any moral rights it has in any such copyrighted works and
assigns all copyrights and patent rights in inventions to Buyer.


28.  SAFETY.  Seller and all individuals that Seller assigns, or subcontracts
with, to perform work or services at Buyer's facilities shall comply with
Buyer's "Factory Safety Regulations" and its "Contractor Safety Policy" and all
occupational health and safety and environmental legislation and regulations and
all applicable industry standards.


29.  CODE OF CONDUCT.  Seller shall comply with the John Deere Supplier Code of
Conduct, which is found at:
http://www.deere.com/suppliercode/.
 
Rev. March 2010
 
 

--------------------------------------------------------------------------------

 
 
30.  SUPPLY CHAIN SHIPMENT SECURITY. [FOR SELLERS SHIPPING TO THE U.S.]  Seller
shall implement security measures to ensure the safe and secure transportation
of Goods throughout the supply chain and adhere to all applicable security
requirements of the country in which it operates. Buyer has been accepted into
the Customs Trade Partnership Against Terrorism Act (C-TPAT) to protect the
safety of borders of the United States. If Seller ships Goods into the United
States, Seller shall adhere to security requirements outlined by US Customs at
the following website:
http://www.customs.gov/xp/cgov/trade/cargo_security/.


31.  PROHIBITION OF USE OF DEERE NAME AND TRADEMARKS.  Seller shall not use the
name of Deere & Company, Deere, John Deere, any affiliates or derivations,
trademarks, trade dress, logos or the equivalent thereof in advertising or sales
materials or in any other manner whatsoever without prior express written
approval of Buyer. Such prohibition includes, without limitation, the following:
(a) Seller shall not refer to the existence of this Order without Buyer's prior
express written approval;
(b) Seller is allowed to use the name Deere strictly pursuant to meeting
Seller's unilateral disclosure obligations imposed by regulatory bodies, such as
the SEC or NASDAQ;
(c) Seller is not allowed to make any statement or representation whatsoever
regarding Buyer's opinion of Seller's company, product or services without
Buyer's prior express written approval; and
(d) If Buyer provides prior express written approval for the use of its name,
Buyer further reserves the right to revoke the use of its names at any time.


32.  CHOICE OF LAW.  The laws of the State of Illinois (without giving effect to
its conflicts of law principles and without regard to the Uniform Computer
Information Transactions Act (UCITA) or any version or revision of UCITA) govern
all matters arising out of or relating to this Order, including, without
limitation, its validity, interpretation, construction, performance and
enforcement. The provisions of the United Nations Convention on Contracts for
the International Sale of Goods do not apply to this Order. Litigation or legal
proceedings which arise out of or relate to this Order are to be conducted
before a judge and not a jury. The parties consent to the exclusive jurisdiction
of, and venue in, any federal or state court of competent jurisdiction located
in Illinois for the purposes of adjudicating any matter arising out of or
relating to this Order.


33.  RIGHT TO AUDIT CLAUSE.  Buyer shall have the right to perform audits from
time to time of Seller's costs and other items related to the terms of this
Order. Seller shall, upon reasonable request and during reasonable business
hours, make available for examination and reproduction by Buyer and its duly
authorized agents, such books, records, and invoices of Seller as may be
necessary to perform an audit pursuant to this Section. Such audits may be
performed while this Order is in effect or within one year after its
termination.


34.  INDEPENDENT CONTRACTOR.  Seller is an independent contractor. All
individuals that Seller assigns, or sub-contracts with, to perform work or
services are deemed to be Seller's "employees". Nothing in this Order, and no
conduct, communication, trade practice or course of dealing between the parties
or their subsidiaries or affiliates, shall be interpreted or deemed to create
any partnership, joint venture, agency, or fiduciary relationship.


35.  PRICING VIA ELECTRONIC DATA INTERCHANGE (EDI).  When pricing is sent on
delivery schedule data via electronic format(s), the price is for information
only and may not be the contract price for all delivery due dates.


36.  LICENSE GRANT.  Subject to the terms of this Order, Seller grants to Buyer
and its affiliates a perpetual, worldwide, fully paid-up, non-exclusive license
to use one or more Goods throughout any current or future facilities and
operations of the entire Buyer enterprise ("License"). Said License permits the
use of one or more Goods at as many Buyer and its affiliates' locations and on
as many Buyer and its affiliates' owned, leased or operated computers as Buyer
and its affiliates may desire, provided that such Goods are not in simultaneous
productive use in a quantity greater than authorized as set forth in the product
schedule. Unless specifically agreed by Buyer and Seller in writing, the terms
and conditions of this Order apply to all Seller Goods provided to Buyer at any
time.


37.  COPIES.  The License permits copies to be made of one or more of the Goods
for intemal backup, archival and security purposes at no charge to Buyer.
 
Rev. March 2010
 
 

--------------------------------------------------------------------------------

 
 
38.  USE BY OTHER PARTIES.  The License also permits use of the Goods by third
parties, including the following parties wherever those parties may be located:
(i) on home or portable computers by employees and third parties working on
projects for Buyer and its affiliates while traveling or working at home, (ii)
by one or more third parties to perform information processing services for
Buyer and its affiliates, (iii) by suppliers working on projects for Buyer and
its affiliates; dealers; customers; consultants; auditors; temporary or
contracted personnel; and (iv) by others who have authorized access to Buyer's
information processing network and/or computers owned, controlled or operated by
Buyer or its affiliates.


39.  INSTALLATION.  The License permits installation and use of the Goods for
installation testing, disaster recovery testing, disaster recovery, internal
classes and training exercises at no charge to Buyer.


40.  EXCLUSIVE OWNER.  Seller represents and warrants that Seller is the
exclusive owner of the Goods, or otherwise has the legal right and power to
grant to Buyer and its affiliates the License granted hereunder without
violating any rights of any third party.


41.  NO ACCESS.  Seller represents and warrants that the Goods does not and will
not contain any computer code or other mechanism that would allow Seller or
others to access information on Buyer's computers, computer systems, or networks
for any purpose including, without limitation, viewing, transmitting or
conveying such information to the Seller or any other parties that Buyer has not
otherwise specifically granted access to that information.


42.  DATE COMPLIANT.  Seller represents and warrants that the Goods (including,
but not limited to, all date fields, codes, values, calculations or operations
using dates, and programmed decisions involving dates) provided hereunder is
currently and continues to be Date Compliant, as defined herein.


43.  NO OPEN SOURCE SOFTWARE.  Seller represents and warrants that, to the best
of its knowledge after proper due diligence and inquiry, the Goods does not
include any portion of any Open Source Software except for that noted in any
associated product schedule. Seller agrees it shall defend, indemnify and hold
harmless Buyer, its affiliates and any other entity licensed to Use the Goods
against any and all losses, damages, costs and expenses arising from or relating
to a breach by Seller of any of its obligations or representations of this
warranty, including, without limitation, any third party claims in connection
with such breach.


 44.  EXPORT COMPLIANCE.  The parties acknowledge that the technology,
information and materials provided by Seller to Buyer hereunder may be subject
to the export and foreign trade control laws and regulations of the United
States, including, without limitation, the U.S. Commerce Department's Export
Administration Regulations and regulations of the U.S. Treasury Department's
Office of Foreign Assets Control, that potentially restrict or impose prior
licensing requirements for the transfer or disclosure of the technology,
information or materials to other parties, which are hereby incorporated by
reference as appropriate. If such technology, information and materials is
subject to such laws, Seller will promptly inform Buyer of such restraints.
Seller hereby represents and warrants that it and its employees and contractors
shall comply with all U.S. export and foreign trade control laws and regulations
with respect to the release or distribution of any such technology, information
or materials, including U.S. laws and regulations prohibiting exports,
re-exports or disclosure of U.S. origin technology or materials to:
(a) countries subject to comprehensive economic embargo sanctions or designated
as terrorist-supporting by the United States (currently Cuba, Iran, North Korea,
Sudan and Syria, and subject to change); the government entities of such
countries, wherever located; nationals of such countries, wherever located
(including specifically, employees or contractors in the United States on
temporary visas); or any person, wherever located, known to be acting for or on
behalf of such a country;
(b) other entities or persons designated on the Treasury Department's list of
Specially Designated Nationals and Blocked Persons, the Commerce Department's
Denied Party list or Entity list, or persons otherwise prohibited from receiving
such information or materials under U.S. export law or regulation (see
www.bis.doc.gov for information); or 
(c) any end-user engaged in design, development or production of chemical,
biological, or nuclear weapons.
 
Rev. March 2010
 
 

--------------------------------------------------------------------------------

 
 
45.  VIRUS AND DISABLING DEVICES PROTECTION.  Seller represents and warrants
that it shall use the most effective methods and techniques reasonably available
to Seller to check the Goods, prior to delivery to Buyer, for the presence of
viruses and to remove and destroy any such viruses found in the Goods and, to
the best of Seller's knowledge at the time of shipment, the Goods delivered
hereunder contains no viruses. Seller further represents and warrants that the
Goods does not and will not contain any computer code or any other devices that
would disable the Goods or impair in any way its operation based on the elapsing
of a period of time, checking for a specific CPU/server serial number or network
address, exceeding an authorized number of copies, advancement to a particular
date or other numeral, or other similar self-destruct mechanisms (sometimes
referred to as ''time bombs", ''time locks" or "drop dead" devices) or that
would permit Seller to access the Goods to cause such disablement or impairment
(sometimes referred to as a ''trap door" or "self-help" device).

Rev. March 2010
